Allowable Subject Matter
Claims 1-38 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record discloses a method (regarding claim 1), system (regarding claim 10), non-transitory computer readable medium (regarding claim 19), and apparatus (claim 28) comprising: receiving Eye Info and at least one of FE Info, Head Info, Body Info; waiting for POLA based on Eye Info, after detection of the POLA: compare FE, HEAD, or Body Info with predefined gestures; if matching portion within a waiting period generate command signals based on FE, Head, or Body Info until the recognized gesture is no longer detected; if matching portion is not detected within the waiting period, restart waiting for detection of POLA step.
However, none of the cited art or any other discloses or inherently implies the above method, system, non-transitory computer readable medium, and apparatus further comprising only after detection of the POLA to perform comparing and matching. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622